Citation Nr: 0608300	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a prostate 
condition, claimed as due to exposure to herbicides or 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from August 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action by the 
Manchester, New Hampshire, Regional Office (RO) that granted 
service connection and assigned an initial rating of 10 
percent for hypertension, effective in May 2001.  The 
appellant filed a Notice of Disagreement (NOD) in December 
2002, and the RO issued a Statement of the Case (SOC) in 
February 2003.  The appellant filed a VA Form 9 (Appeal to 
the Board of Veterans Appeals) to the Manchester RO in March 
2003 to perfect his appeal.  

In March 2003 the claims file was transferred to the Togus, 
Maine, RO, reflecting the appellant's change of residence to 
that state.

Also on appeal is a September 2003 rating decision by the 
Togus RO that denied service connection for diabetes mellitus 
type II and for prostate cancer.  The appellant filed an NOD 
in February 2004 and the RO issued an SOC in August 2004.  
The appellant perfected his appeal in regard to these two 
issues by filing a VA Form 9 in August 2004.  

Inasmuch as one of the issues on appeal involves disagreement 
with the initial rating assigned following the grant of 
service connection for hypertension, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In February 2004, the 
Board remanded that issue to the RO for additional action.  
After accomplishing the additional action, the RO continued 
the previously assigned initial rating, as reflected in the 
August 2004 Supplemental SOC (SSOC), and returned the matter 
to the Board for further appellate review.

The Board has received a January 2006 letter from the 
appellant that appears to assert a claim for entitlement to 
individual unemployability; however, the RO denied 
entitlement to individual unemployability in an unappealed 
December 2005 rating action, and that issue is not before the 
Board.  The letter also asserts entitlement to an earlier 
effective date for service connection for hypertension; 
inasmuch as the claim for earlier effective date for service 
connection for hypertension has not been developed or 
adjudicated by the Agency of Original Jurisdiction, the Board 
hereby refers that issue to the RO for appropriate action.
  

FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the issues on appeal has been accomplished.

2.  Since the effective date of service connection for 
hypertension, the appellant's predominant diastolic blood 
pressure has been less than 110 and his predominant systolic 
blood pressure has been less than 200.

3.  There is no objective evidence that the appellant was 
exposed to herbicides or ionizing radiation in service, and 
no presumption of such exposure applies.   

4.  The appellant has been diagnosed with diabetes mellitus 
type II.  There is no medical evidence of nexus between his 
diabetes and military service, and no evidence that the 
condition was manifest to a compensable degree within the 
first year after his discharge from service.

5.  The appellant has been diagnosed with benign prostate 
hypertrophy.  There is no medical evidence of a nexus between 
that condition and his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicides, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  
 
3.  The criteria for service connection for a prostate 
condition, claimed as due to exposure to herbicides or 
ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2005); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the petition to reopen 
(favorably decided), as well as the claim for service 
connection, on the merits, has been accomplished.

Through the September 2003 rating decision, the August 2004 
SOC and the August 2004 Supplemental SOC (SSOC), the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim.  

The RO sent the appellant an initial notice letter in June 
2001, prior to the rating decision on appeal, informing the 
appellant of the evidence required to substantiate a claim 
for service connection for hypertension.  The RO also sent 
the appellant an initial notice letter in April 2003 
informing the appellant of the evidence required to 
substantiate a claim for service connection due to herbicide 
exposure, and in February 2004 the Appeals Management Center 
(AMC) sent the appellant a notice letter informing him of the 
evidence required to support a claim for increased rating for 
hypertension, as well as the respective duties of the 
claimant and the VA in obtaining evidence.  The Board finds 
that these letters meet the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the June 2002 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim for 
hypertension in a February 2003 SOC and a post-remand notice 
letter of February 2004; he was given an opportunity to 
respond before the RO readjudicated the claim via an SSOC in 
August 2004.  Similarly, he was informed of the evidentiary 
issues regarding his claims for service connection for 
diabetes and prostate condition in an August 2004 SOC, and 
after receipt of additional evidence the RO readjudicated the 
claim and issued an SSOC in August 2004.

The Board notes at this point that the file contains a VA 
report of medical examination (cardiac and hypertension) 
conducted in November 2005 that was not addressed by a SSOC 
before the file was forwarded to the Board for review.  The 
Board has considered whether due process requires the Board 
to remand the hypertension issue back to the RO for 
consideration of the examination report and issuance of a new 
SSOC.  On review, however, the Board finds that it such a 
remand would be of no benefit to the appellant.  As discussed 
in detail below, the November 2005 examination report is 
consistent with the totality of the appellant's symptoms 
since 1999, and the examiner noted in his report that the 
appellant had no current symptoms of his hypertension.  There 
is accordingly no indication that remand to the RO for 
consideration of this report would result in a rating action 
favorable to the appellant, and the Board notes that remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
therefore finds that it is not prejudicial to the appellant 
for the Board to consider the November 2005 VA medical 
examination report along with the other evidence of record.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  As indicated, the RO has obtained the appellant's 
service medical records and personnel records and VA 
treatment records; the appellant has not identified any non-
VA medical providers as having relevant medical evidence.  
The RO requested the appellant's Social Security 
Administration (SSA) disability file and was advised that 
there is no file on record at SSA.  The RO also pursued 
verification of exposure to herbicides, chemicals, and 
radiation through the appropriate VA and Department of 
Defense agencies.  The appellant was advised of his 
entitlement to a hearing before the RO and/or before the 
Board in which to present evidence and argument in support of 
his claim, but he has not requested such a hearing.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issues on appeal.




II.  Analysis

A.  Initial Evaluation for Hypertension

A March 2002 RO rating action granted service connection for 
hypertension, rated as 10 percent disabling, effective May 4, 
2001 (the date that the RO received the appellant's claim for 
service connection).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  A rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more or who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (May 2001) to the 
present.
 
The appellant's blood pressure readings in 1999 were as 
follows: 144/96, 148/88, and 154/92 (February), 134/80 
(March), 150/90 (June), 133/80 (July), and 130/80 November).  
None of the 1999 readings met the criteria for a rating of 20 
percent or higher.

The appellant's blood pressure readings in 2000 were as 
follows: 162/100 in March; 136/82 in June; and 124/80 in 
October.  None of the 2000 readings met the criteria for a 
rating of 20 percent or higher.

The only measured reading in 2001 was a VA examination in 
July that revealed current blood pressure of 146/90 and a 
history of medication.  This reading did not meet the 
criteria for a rating of 20 percent or higher.

The appellant's blood pressure readings during 2002 were as 
follows: 160/100 and 154/88 in January; 170/100, 180/110, 
180/110, 160/90 (VA medical examination), and 150/100 in 
March; 130/74 in April; 147/93 and 176/82 in June; 149/103, 
150/90,  and 176/82 in  October; and 162/100, 150/100, 
138/88, and 150/90 in November.  During 2002, two readings 
met the rating criteria for a rating of 20 percent (blood 
pressures of 180/110, both taken on March 19).  However, the 
rating schedule requires readings taken two or more times on 
at least three different days.  Since none of the other 
readings during that period confirmed the high readings of 
March 19, the evidence shows that the  predominant blood 
pressures in 2002 did not meet the criteria for a rating of 
20 percent or higher.

The appellant's blood pressure readings during 2003 were as 
follows: 140/100 and 136/88 in January; 132/82 and 160/88 in 
June; and 160/88 and 126/80 in December.  None of the 2003 
readings met the criteria for a rating of 20 percent or 
higher.

The appellant's blood pressure readings during 2004 were as 
follows: 136/64 in June; 142/100 and 160/86 in September; 
152/90 in October; and 140/80 in December.  None of the 2004 
readings met the criteria for a rating of 20 percent or 
higher.

During a VA examination in February 2005, the appellant's 
blood pressure was 108/66 in the left arm, 124/88 in the 
right arm, and 106/87 in the right arm while standing.  Other 
blood pressure readings in 2005 were 124/70 in March, 140/80 
in April, 110/60 in June, and 122/68 in July.  The appellant 
had a VA examination in November 2005 during which he stated 
that his blood pressure was under better control since 
changing medication, and that he had no symptoms of his 
hypertension.  His blood pressure readings during examination 
were 136/77 left arm, 145/87 right arm, and 142/80 repeat 
left arm; the examiner diagnosed essential hypertension, well 
controlled.   None of the 2005 readings met the criteria for 
a rating of 20 percent or higher.

Based on the above, the appellant's blood pressure readings 
from 1999 to 2005 show that his predominant diastolic blood 
pressure has been less than 110 and his predominant systolic 
blood pressure has been less than 200.  Application of the 
rating criteria to these readings shows no entitlement to a 
rating in excess of 10 percent at any time during the 
pendancy of this appeal.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence demonstrates that appellant's service-connected 
hypertension more closely approximates the criteria for the 
current 10 percent rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Service Connection for Diabetes Mellitus Type II

The appellant's March 2003 claim for service connection for 
diabetes mellitus type II asserts that the condition is 
consequent to his exposure to chemicals, to include 
herbicides and chemical and biological munitions, while he 
was stationed at Fort Greely, Alaska.  Specifically, he has 
submitted a number of internet articles asserting that 
herbicides analogous to Agent Orange were sprayed in the 
vicinity of Fort Greely in the 1960s and 1970s, that chemical 
and biological agents were tested at Fort Greely, and that 
herbicides and chemical and biological agents were 
negligently discarded into the environment.  He has also 
theorized that he was exposed to chemical and biological 
agents while working as an ordnance specialist within the 
Fort Greely ammunition storage facility.

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board 
also notes that if a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military 
service, diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  However, the record does not show, and the 
appellant has not alleged, that he was ever in Vietnam, so 
the presumption of exposure to herbicides does not apply.

There is no official confirmation that the appellant was 
exposed to herbicide at Fort Greely.  The RO submitted a 
request to the military service via the Personnel Information 
Exchange Service (PIES) for documentation of exposure to 
herbicide, and a PIES response in May 2003 stated that there 
is no such evidence.

The Board has considered the various internet and other 
articles submitted by the appellant to document the spraying 
of herbicides at Fort Greely and environs, or the 
storage/disposal of herbicides at Fort Greely.  Even if these 
articles were to be accepted as credible evidence of 
herbicide usage in or near Fort Greely, there is nothing in 
those articles establishing that the appellant was personally 
exposed to such herbicides.  

The appellant has theorized that he was exposed to herbicides 
that were allegedly used to defoliate the Haines-Fairbanks 
Pipeline in the vicinity of Fort Greely.  However, the file 
contains a January 2004 document entitled "Chemical Data 
Report: Herbicide Residue Survey, Haines-Fairbanks Pipeline, 
Alaska" by the U.S. Army Corps of Engineers that concludes 
after extensive soil testing that the current absence of 
trace residue would indicate that widespread, systematic 
application of dioxin-contaminated herbicides did not occur 
along Alaskan portions of the pipeline corridor.

In regard to chemical and biological agents, as distinct from 
herbicides, the file contains confirmation by the Department 
of Defense Deployment Health Support Directorate that such 
agents as VX, Sarin, and the biological stimulant bacillus 
globigii were tested at Fort Greely's associated Gerstle 
River Test Site under a number of different testing programs, 
including Project 112, Shipboard Hazard and Defense (SHAD), 
Project WHISTLE DOWN, Project NIGHT TRAIN, and Project ELK 
HUNT.   However, the record does not show that the appellant 
was personally exposed to those agents, and in fact the  
Department of Defense informed the RO in May 2003 that the 
appellant's name is not listed in Project 112/SHAD database 
as a participant in that exercise.  The appellant has 
alternatively theorized that he was exposed to chemical and 
biological agents in the ammunition storage facility in which 
he occasionally performed duty as an ordnance clerk.  The 
Board notes that the appellant's service personnel record 
does not show that he worked within the ammunition storage 
facility, but, even if he did, there is no presumption that 
working in an ammunition storage area causes exposure to the 
chemical or biological agents that may be stored therein.  
Further, even if environmental exposure to these agents could 
be demonstrated or presumed, there is still no medical 
evidence linking the appellant's diabetes to the agents 
stored and and/or tested at Fort Greely or its environs. 
  
For completeness of review, the Board will also consider 
whether direct service connection can be granted for diabetes 
mellitus type II.  In order to prevail on the issue of direct 
service connection there must be: medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).

In this case, direct service connection cannot be granted for 
diabetes mellitus type II.  There is no indication that 
diabetes became manifest in service or during the first year 
after discharge from service, or of continuous symptomatology 
since discharge from service.  Most significantly, there is 
no medical evidence of nexus between the current diabetes 
mellitus and military service; the Board notes that a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Since in this case there is no 
evidence of such an etiological connection, service 
connection cannot be granted for the claimed disability.

The appellant informed a VA examiner in February 2005 that 
his diabetes was diagnosed in approximately 1999, which 
indicates that the diabetes was diagnosed more than 30 years 
after discharge from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board has carefully considered the appellant's 
contention, as articulated in the documentation that he 
submitted to the RO, that his diabetes is due to exposure to 
herbicide or chemicals during service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. West, 143 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Bostain v. West, 11  Vet. App. 124, 
127 (1998).  It is the province of trained health 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 1994).  In this case, 
entitlement to service connection turns on the medical matter 
of causation (specifically, the issue of whether exposure to 
herbicides caused the claimed disability) and medical 
evidence, not lay evidence, is required to establish that 
entitlement.       
 
In making this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
  
C.  Service Connection for a Prostate Condition

The appellant's March 2003 claim for service connection for a 
prostate condition asserts that the condition is consequent 
to his exposure to chemicals while he was stationed at Fort 
Greely, Alaska.  The appellant subsequently advanced the 
alternative theory that his prostate condition is due to 
exposure to ionizing radiation, also at Fort Greely 

As discussed above, there is no competent evidence that the 
appellant was actually exposed to herbicides, chemical 
agents, or biological agents; there is accordingly no basis 
on which to attribute his current prostate condition to in-
service exposure to such agents. Similarly, the Board has 
determined that there is no credible evidence that the 
appellant was exposed to ionizing radiation in service.  The 
appellant has postulated that he was exposed to radiation 
from a nuclear power plant that allegedly discharged waste 
into the water (see the appellant's statement in April 2003), 
but there is no objective evidence of such exposure.  

Prostate cancer is one of the disorders that shall be 
service-connected if a veteran was exposed to an herbicide 
agent (to include Agent Orange) or to ionic radiation during 
active military service, even if there is no record of such 
disease during service, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met and provided also that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309.  However, the medical evidence 
does not show that the appellant has prostate cancer, but 
rather that he has benign prostate hypertrophy (see VA 
examination of July 2001), which is not a condition 
presumptively linked to either herbicide exposure or 
radiation exposure.  The appellant's benign prostatic 
hypertrophy accordingly would not qualify for presumptive 
service connection even if exposure to radiation or 
herbicides could be established.

The presumptions notwithstanding, service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  See Hilkert v. West, 11 Vet. App. 
284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  As noted above, there is no objective 
evidence that the appellant was exposed to radiation in 
service, and in any case benign prostate hypertrophy is not 
one of the diseases listed in 38 C.F.R. § 3.309(d).  
Accordingly, the provisions of 38 C.F.R. § 3.307 do not 
apply. 

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  The Board notes again that there is no objective 
evidence that the appellant had radiation exposure in 
service, and in any case benign prostate hypertrophy is not a 
disease listed in 38 C.F.R. § 3.311(b)(2) as radiogenic.  
When as here a claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (emphasis added).  The appellant has not cited 
or submitted such competent scientific or medical evidence, 
and the Board accordingly finds that the provisions of 
38 C.F.R. § 3.311 do not apply.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  In this case, there is no such medical evidence of 
nexus between appellant's benign prostate hypertrophy and his 
claimed but unverified exposure to radiation.  The Board also 
points out that neither the appellant nor his representative 
has presented or alluded to the existence of any persuasive 
medical evidence or opinion to support the claim.

Since the evidence does not show that the appellant was 
exposed to radiation, and does not show that the claimed 
benign prostate hypertrophy can be attributable to radiation 
exposure under any of the three different methods established 
by Hilkert, the Board finds that service connection cannot be 
granted for a prostate condition as a radiation-induced 
disability.

For completeness of review, the Board will also consider 
whether direct service connection can be granted for benign 
prostate hypertrophy.  In order to prevail on the issue of 
direct service connection there must be: medical evidence of 
a current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).

In this case, direct service connection cannot be granted for 
benign prostate hypertrophy.  There is no indication of a 
prostate condition in service, or of continuous 
symptomatology since discharge from service.  Significantly, 
there is no medical evidence of an etiological connection 
between the current benign prostate hypertrophy and military 
service.  See Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); 
D'Amico, 209 F.3d at 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. 
App. at 548 (2000); Collaro, 136 F.3d at 1308 (Fed. Cir. 
1998).  Since in this case there is no evidence of such an 
etiological connection, service connection cannot be granted 
for the claimed disability.

The Board has carefully considered the appellant's 
contention, as articulated in the documentation that he 
submitted to the RO, that his prostate condition is due to 
herbicide or radiation exposure.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. West, 143 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Bostain v. West, 11  Vet. App. 124, 
127 (1998).  It is the province of trained health 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 1994).  In this case, 
entitlement to service connection turns on the medical matter 
of causation (specifically, the issue of whether exposure to 
herbicides or radiation caused the claimed disability) and 
medical evidence, not lay evidence, is required to establish 
that entitlement.       
 
In making this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
  
 
ORDER

Initial rating in excess of 10 percent for hypertension is 
denied.

Service connection for diabetes mellitus type II, claimed as 
due to herbicide exposure, is denied.

Service connection for a prostate condition, claimed as due 
to exposure to herbicides or ionizing radiation, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


